Exhibit 99.1 Aceto Corporation One Hollow Lane Lake Success, New York 11042-1215 ™ NEWS RELEASE FOR IMMEDIATE RELEASE ACETO ANNOUNCES FISCAL 2 LAKE SUCCESS, NY – February 5, 2010 – Aceto Corporation (NASDAQ:ACET), a global leader in the sourcing, quality assurance, regulatory support, marketing and distribution of pharmaceuticals, nutraceuticals, specialty chemicals and crop protection products, today announced results of operations for its fiscal 2010 second quarter and six months ended December 31, 2009. Net sales for the fiscal 2010 second quarter were $70.9 million, a decrease of 4.5% from $74.2 million in the year ago quarter. Gross profit decreased 8.2% to $10.8 million in the 2010 fiscal quarter compared to $11.7 million in the 2009 quarter. SG&A expenses increased 36.5% to $14.2 million in the 2010 fiscal quarter compared to $10.4 million in the year ago comparable quarter. The fiscal 2010 quarter has been negatively impacted by three one-time, pre-tax, charges we have previously disclosed. The first charge of approximately $2.6 million represents costs associated with the separation of our former Chairman and CEO, principally for salary and other related compensation. The second charge, approximately $1.2 million, is related to the previously announced rationalization review of our SG&A.Absent these charges, our SG&A would have been approximately $10.4 million.The third charge negatively impacting the quarterly results is a $0.9 million non-cash charge to cost of sales related to a write-down of certain inventory items to estimated net realizable value.As a result, we ended the fiscal 2010 second quarter with a net loss of $2.5 million, or ($0.10) per diluted share compared to net income of $1.1 million or $0.04 per diluted share in the 2009 quarter. Net sales for the six months ended December 31, 2009 were $141.5 million, a 15.8% decrease from $168.1 million for the fiscal 2009 comparable period. Gross profit for the first half of fiscal 2010 was $22.6 million, a decrease of 26.4% from $30.7 million in the first half of fiscal 2009. For the first half of fiscal 2010, we had a net loss of $1.5 million, or ($0.06) per diluted share, compared to net income of $5.6 million, or $0.23 per diluted share in the first half of fiscal Albert Eilender, Non-Executive Chairman of Aceto stated, “We are pleased that both an SG&A rationalization review and the review of our inventory by product line are now behind us.Had it not been for the charges resulting from these reviews, and the costs related to the Company’s separation with its prior Chairman and CEO, we would have reported net income of $0.03 for the quarter and $0.07 for the six month period ending December 31, 2009. With these charges behind us, we are now able to move forward with a newly invigorated organization.” Commenting on the Company’s second quarter performance, Vincent Miata, CEO & President of Aceto stated, “During the quarter sales in our Health Sciences segment increased 3.4% from the comparable quarter. This increase was primarily due domestically to the realization of new products from our pipeline in the generics product group and the increased penetration of our customer base in the domestic nutraceuticals products group, and increased reorders of existing products in our foreign operations.These increases were partially offset by a decline in sales of domestic pharmaceutical intermediates.In order to more accurately portray the scope of its business activities, we have changed the name of our Chemicals & Colorants segment to Specialty Chemicals. In our Specialty Chemicals segment, sales declined 16.2% on the same quarter comparison basis largely due to the tough economic conditions continuing to affect all of the chemical consuming industries that the Specialty Chemicals segment serves.Sales in our Crop Protection segment declined 5.6% from the same quarter last year, largely due to a decline in the sales of a herbicide primarily used on peanuts due to the lower number of peanut acres planted.” Updating the current status of Aceto’s various business initiatives, Mr. Miata commented, “Regarding our animal vaccine project, the process with the USDA is still ongoing.Aceto was notified by the USDA this past November thattesting of certain samples was unsatisfactory.They requested that we provide them with a new sample from the original lot of vaccine for retesting which was provided to them in December, and we are still awaiting their results.Retesting of the same sample submitted to the USDA by the product manufacturer confirmed its original test results that the vaccine is within all specifications submitted to the USDA.In addition, we did submit the compilation of our field safety testing data and at this point in time, have provided all of the information that the USDA has requested from us.
